 Case: 4:18-cv-01614-RLW Doc. #: 41 Filed: 10/29/20 Page: 1 of 2 PageID #: 162



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION


CHARLENE SCHNEIDER, TRUSTEE                      )
of the CHARLENE SCHNEIDER TRUST,                 )
et al.,                                          )
                                                 )
                Plaintiffs,                      )
                                                 )
         v.                                      )            No. 4:18-CV-1614 RLW
                                                 )
STATE AUTO PROPERTY AND                          )
CASUALTY INSURANCE COMPANY,                      )
                                                 )
                Defendant.                       )

                                MEMORANDUM AND ORDER

         This diversity matter is before the Court on Plaintiffs’ Statement Noting Death and

Unopposed Motion to Substitute Party (ECF No. 40), filed pursuant to Rule 25(a) of the Federal

Rules of Civil Procedure.

         The Third Amended Complaint in this action asserts claims for breach of contract and

statutory vexatious refusal to pay under a casualty insurance policy issued by Defendant State

Auto Property and Casualty Insurance Company to The Charlene Schneider Trust (the “Trust”)

for commercial real property owned by the Trust located at 8359 Olive Boulevard. (ECF No.

30). The Motion states that Charlene Schneider was the Trustee of the Trust when the action was

filed but passed away on July 27, 2020, and Albert S. Rose is the Successor Trustee under the

Trust. Plaintiffs request that Successor Trustee Albert S. Rose be substituted as a party for

Charlene Schneider, as Trustee of the Trust. Defendant does not oppose the Motion to Substitute

Party.

         Rule 25(a)(1) authorizes the substitution of parties where a parties dies and includes

certain requirements for substitution. The Rule provides in relevant part:
 Case: 4:18-cv-01614-RLW Doc. #: 41 Filed: 10/29/20 Page: 2 of 2 PageID #: 163



               (1) Substitution if the Claim Is Not Extinguished. If a party dies and the
                   claim is not extinguished, the court may order substitution of the
                   proper party. A motion for substitution may be made by any party or
                   by the decedent’s successor or representative. If the motion is not
                   made within 90 days after service of a statement noting the death, the
                   action by or against the decedent must be dismissed.
                   ....
               (3) Service. A motion to substitute, together with a notice of hearing,
                   must be served on the parties as provided in Rule 5 and on nonparties
                   as provided in Rule 4. A statement noting death must be served in the
                   same manner. Service may be made in any judicial district.

Rule 25(a)(1), (3), Fed. R. Civ. P. (emphasis added).

       Plaintiffs’ Motion is not accompanied by a notice of hearing and its certificate of service

does not state that service has been made on non-party Albert S. Rose as provided in Rule 5, both

as required by Rule 25(a)(3). The Motion is not properly before the Court for ruling until

Plaintiffs comply fully with the Rule’s requirements.

       Accordingly,

       IT IS HEREBY ORDERED that the Court will reserve ruling on Plaintiffs’ Unopposed

Motion to Substitute Party pending Plaintiffs’ compliance with Rule 25(a)(3).

       IT IS FURTHER ORDERED that Plaintiffs shall promptly file a notice of hearing and

an amended certificate of service to state that service has been made on non-party Albert S. Rose

as provided in Rule 5.



                                                 __________________________________
                                                 RONNIE L. WHITE
                                                 UNITED STATES DISTRICT JUDGE


Dated this 29th day of October, 2020.




                                                2
